         Case 1:21-mc-00738 Document 1-1 Filed 08/13/21 Page 1 of 5



 1   KEKER, VAN NEST & PETERS LLP
     CHRISTA M. ANDERSON - # 184325
 2   canderson@kvn.com
     DAVID SILBERT - # 173128
 3   dsilbert@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHEW M. WERDEGAR - # 200470
 5   mwerdegar@keker.com
     PAVEN MALHOTRA - # 258429
 6   pmalhotra@keker.com
     633 Battery Street
 7   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 8   Facsimile:     415 397 7188

 9   Attorneys for Petitioners
     FACEBOOK, INC. and INSTAGRAM LLC
10
                                    UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13
     FACEBOOK, INC. AND INSTAGRAM                   Misc. Case No. 3:21-mc-80192
14   LLC,
                                                    [Underlying Action: Voxer, Inc. and Voxer IP
15                  Petitioners,                    LLC v. Facebook, Inc. and Instagram LLC,
                                                    United States District Court for the Western
16             v.                                   District of Texas, Case No. 1:20-cv-00655
                                                    [ADA]]
17   HOULIHAN LOKEY, INC.,
                                                    DECLARATION OF PAVEN
18                  Respondent.                     MALHOTRA IN SUPPORT OF
                                                    PETITIONERS’ MOTION TO COMPEL
19                                                  HOULIHAN LOKEY, INC.’S
                                                    COMPLIANCE WITH SUBPOENA
20

21

22

23

24

25

26

27

28

         DECLARATION OF PAVEN MALHOTRA IN SUPPORT OF PETITIONERS’ MOTION TO COMPEL
                     HOULIHAN LOKEY, INC.’S COMPLIANCE WITH SUBPOENA
                                 Misc. Case No. 3:21-mc-80192
     1722278
         Case 1:21-mc-00738 Document 1-1 Filed 08/13/21 Page 2 of 5



 1             I, Paven Malhotra, declare that:

 2             1.     I am an attorney licensed to practice in the State of California and am a partner at

 3   the law firm of Keker, Van Nest & Peters LLP, counsel of record for Petitioners Facebook, Inc.

 4   and Instagram LLC (hereinafter “Petitioners”) and counsel of record for Defendants Facebook,

 5   Inc. and Instagram LLC in the case styled, Voxer, Inc., et al. v. Facebook, Inc., et al., Western

 6   District of Texas, Case No. 1:20-CV-00655 [ADA] (“the Texas Action”). I have personal

 7   knowledge of the facts set forth in this declaration and could and would testify competently to

 8   them under oath if called as a witness.

 9             2.     I submit this declaration in support of Petitioners’ Motion to Compel Houlihan

10   Lokey, Inc.’s Compliance with Subpoena.

11             3.     Attached hereto as Exhibit A is a true and correct copy of a Subpoena to Produce

12   Documents served by Facebook on Houlihan Lokey, Inc. (“Houlihan Lokey”) in the Texas Action

13   on June 3, 2021.

14             4.     Attached hereto as Exhibit B is a true and correct copy of a Subpoena to Testify at

15   a Deposition served by Facebook on Houlihan Lokey, Inc. in the Texas Action on June 3, 2021.

16             5.     Attached hereto as Exhibit C is a true and correct copy of a document produced

17   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

18   HL0017977-17986.

19             6.     Attached hereto as Exhibit D is a true and correct copy of excerpts from the

20   Deposition of Irv Remedios, Voxer’s CEO, taken in the Texas Action on July 8, 2021.

21             7.     Attached hereto as Exhibit E is a true and correct copy of a document produced by

22   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates No.

23   HL0017987.

24             8.     After serving the subpoenas attached hereto as Exhibit A and B on June 3, 2021,

25   Ms. Grace Kim, counsel for Facebook, spoke with Mr. Bob Kim, in-house counsel for Houlihan

26   Lokey on June 16 and June 25, 2021. Mr. Kim advised that a document production was

27   forthcoming on July 1, 2021. A true and correct copy of an email memorializing these

28   conversations is attached hereto as Exhibit F. When July 1 came and went with no production of
                                             1
         DECLARATION OF PAVEN MALHOTRA IN SUPPORT OF PETITIONERS’ MOTION TO COMPEL
                     HOULIHAN LOKEY, INC.’S COMPLIANCE WITH SUBPOENA
                                       Misc. Case No.
     1722278
         Case 1:21-mc-00738 Document 1-1 Filed 08/13/21 Page 3 of 5



 1   documents, Facebook inquired about the status of production. For the first time, on July 6, 2021

 2   the Quinn Emanuel law firm, which is also representing Voxer in the Texas Action, appeared and

 3   asserted that it was now representing Houlihan Lokey and that the promised document production

 4   would be delayed. Another two weeks passed before Houlihan Lokey made its first production,

 5   although no privilege log was produced. Facebook pressed Houlihan Lokey to produce its

 6   privilege log. Houlihan Lokey waited an additional two weeks and only served its privilege log

 7   on July 30, 2021—nearly two months after Facebook served its subpoena.

 8             9.    Attached hereto as Exhibit G is a true and correct copy of the privilege log served

 9   by Houlihan Lokey on July 30, 2021.

10             10.   The Houlihan Lokey privilege log contains 624 entries. By comparison, the

11   privilege log served by plaintiff Voxer in the Texas Action consisted of roughly 458 entries.

12             11.   Attached hereto as Exhibit H is a true and correct copy of a document produced

13   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

14   HL0017879-17895.

15             12.   Attached hereto as Exhibit I is a true and correct copy of a document produced by

16   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

17   HL0017440-17470.

18             13.   Attached hereto as Exhibit J is a true and correct copy of a document produced by

19   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

20   HL0017870-0017878.

21             14.   Attached hereto as Exhibit K is a true and correct copy of a document produced

22   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

23   HL0015560-15568.

24             15.   Attached hereto as Exhibit L is a true and correct copy of a document produced by

25   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

26   HL0017617-17622.

27

28
                                             2
         DECLARATION OF PAVEN MALHOTRA IN SUPPORT OF PETITIONERS’ MOTION TO COMPEL
                     HOULIHAN LOKEY, INC.’S COMPLIANCE WITH SUBPOENA
                                       Misc. Case No.
     1722278
         Case 1:21-mc-00738 Document 1-1 Filed 08/13/21 Page 4 of 5



 1             16.   Attached hereto as Exhibit M is a true and correct copy of a document produced

 2   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

 3   HL0017654-17660.

 4             17.   Attached hereto as Exhibit N is a true and correct copy of a document produced

 5   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

 6   HL0018099-18121.

 7             18.   Attached hereto as Exhibit O is a true and correct copy of a document produced

 8   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

 9   HL0016609-16641.

10             19.   Attached hereto as Exhibit P is a true and correct copy of a document produced by

11   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

12   HL0017899-17936.

13             20.   Attached hereto as Exhibit Q is a true and correct copy of a document produced

14   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

15   HL0017937-17967.

16             21.   Attached hereto as Exhibit R is a true and correct copy of a document produced

17   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

18   HL0018153-18180.

19             22.   Attached hereto as Exhibit S is a true and correct copy of a document produced by

20   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

21   HL0018181-18197.

22             23.   Attached hereto as Exhibit T is a true and correct copy of a document produced by

23   Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

24   HL0017968-17971.

25             24.   Attached hereto as Exhibit U is a true and correct copy of a document produced

26   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

27   HL0017530-17533.

28
                                             3
         DECLARATION OF PAVEN MALHOTRA IN SUPPORT OF PETITIONERS’ MOTION TO COMPEL
                     HOULIHAN LOKEY, INC.’S COMPLIANCE WITH SUBPOENA
                                       Misc. Case No.
     1722278
         Case 1:21-mc-00738 Document 1-1 Filed 08/13/21 Page 5 of 5



 1             25.    Attached hereto as Exhibit V is a true and correct copy of a document produced

 2   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

 3   HL0015539-15542.

 4             26.    Attached hereto as Exhibit W is a true and correct copy of a document produced

 5   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

 6   HL0015590-15600.

 7             27.    Attached hereto as Exhibit X is a true and correct copy of a document produced

 8   by Houlihan Lokey in response to the subpoena attached as Exhibit A, bearing Bates Nos.

 9   HL0015640-15644.

10             28.    Attached hereto as Exhibit Y is a true and correct copy of Houlihan Lokey’s

11   Objections and Responses to the Subpoena to Produce Documents served by Facebook on

12   Houlihan Lokey.

13             29.    Pursuant to Local Rule 37-1, Petitioners’ counsel hereby certifies that he conferred

14   with counsel for Houlihan by teleconference and in writing regarding the subpoenas, including

15   meet and confer call to address the subpoena on August 5, 2021, and that such attempts to resolve

16   the discovery issue were unsuccessful.

17             I declare under penalty of perjury that the foregoing is true and correct and that this

18   Declaration was executed on August 13, 2021 at Sunnyvale, California.

19
                                                             /s/ Paven Malhotra
20                                                           Paven Malhotra
21

22

23

24

25

26

27

28
                                             4
         DECLARATION OF PAVEN MALHOTRA IN SUPPORT OF PETITIONERS’ MOTION TO COMPEL
                     HOULIHAN LOKEY, INC.’S COMPLIANCE WITH SUBPOENA
                                       Misc. Case No.
     1722278
